Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s amended claims filed June 15, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 at line 16 recites “the likelihood of improving future user ratings”, this recitation lacks a clear antecedent basis as there is no prior recited likelihood of improving future user ratings. Claims 13 and 15 have this same issue.
Claim 2 at line 1 recites “the digital content”, this recitation lacks a clear antecedent basis because it is unclear if this recitation refers to the prior recited “new digital content” or “user-generated content”.
Claim 3 at line 1 recites “the game content”, this recitation lacks a clear antecedent basis because it is unclear if this recitation refers to the prior recited “new digital content” or “user-generated content”.
The claims will be examined as best understood by examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process that can be performed in the human mind alone or with the assistance of pen and paper.  The claims are examined under the framework set forth in the January 2019 Revised Patent Subject Matter Eligibility Guidance.
With regard to step 1, claims 1-13 and 15 recite statutory process, system or machine claims.  
With regard to step 2A prong 1, the claims recite a mental process, in this case the independent claims, see claims 1, 13 and 15, recite steps that are performed during creation of any type of artistic or creative endeavor.  For example, the independent claims “analyse a first set of pre-existing user-generated content to identify one or more aspects of the content”, this type of activity being performed in the mind of human when updating or modifying an existing piece of “content” or when creating a new piece of “content”.  This step merely requires recognition of aspects of content and is something that is often and perhaps constantly done within an individual’s mind.  The second step of identifying “a correlation between the one or more identified aspects of the first set of content and user ratings of that content” is merely recognizing user feedback with regard to a piece of “content”.  For example a content creator may receive feedback that a certain weapon or element in a game is too strong and should be reduced in strength.  The third step of identifying “one or more aspects of the new digital content for modification in dependence upon the identified correlation or correlations” is performed in the mind of a content creator when using the aforementioned feedback to modify content or when creating new content.  With respect to the dependent claims, claims 2-4 provide for abstract limitations 
	With respect to step 2A prong 2, the claims do not integrate the abstract idea into a practical application by improving the functioning of a computer or to any technology.  While the recited generic computer may provide for a new function to be applied to a computer, e.g. a computer instructed to check a balance before transferring money, this type of additional function does not improve the computer itself and would only act to use the computer as a vehicle to capture an ineligible abstract idea.  Examiner notes that amendments that specifically recite computer operation of these abstract steps does not reduce the abstract idea to a practical application.
	With respect to step 2B, the claims merely recite generic computer components and do not provide for any additional elements that are beyond routine, conventional and well-understood computer components.  
Response to Arguments
Applicant's arguments filed June 15, 2021 have been fully considered but they are not persuasive.
Applicant notes, without providing any analysis or pointing to any particular claim language, that the claim language requires a particular machine and that the additional elements are not conventional.  Examiner notes that the amendments to the claims and the hardware recited are generic computer components operating software or instructions.  
Applicant argues that no abstract idea is claimed and that the claims are not a mental process that can be practically performed in the human mind.  Applicant analogizes the instant application’s claimed content creation process based on reviews of old content to digital file processing claimed in Ex parte Hannun.  Examiner disagrees with this analogy, the process of taking another human’s subjective opinion and feedback on a piece of digital content and using that opinion and feedback to inform and .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER J IANNUZZI/               Examiner, Art Unit 3715

/James S. McClellan/               Primary Examiner, Art Unit 3715